Citation Nr: 0923743	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left leg 
condition.

4.  Entitlement to service connection for a right leg 
condition.  

5.  Entitlement to a compensable rating for a right 5th 
finger fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In April 2009 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  On April 8, 2009, prior to the promulgation of a decision 
in this appeal, during a Travel Board Hearing, the Veteran 
withdrew the appeal on the issues of service connection for a 
left and right leg condition and increased rating for right 
5th finger fracture.

2.  The Veteran was exposed to excessive noise during service 
and competent evidence has linked his current bilateral 
hearing loss to service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal on 
the issues of entitlement to service connection for a left 
leg condition and a right leg condition and increased rating 
for right 5th finger fracture by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  A hearing loss disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal on the issues of service connection 
for a left leg condition and a right leg condition and 
increased rating for right 5th finger fracture and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on the issues of 
service connection for a left leg condition and a right leg 
condition and increased rating for right 5th finger fracture 
and they are dismissed.

The Veteran seeks service connection for hearing loss which 
he attributes to exposure to mortars in his last year at West 
Fort Hood.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) are silent for any symptoms, 
diagnoses, or treatment for organic ear or hearing acuity 
disorders.  Audiology testing dated in October 1979 yielded 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
5
10
5
Left 
ear
25
25
15
5
5

The January 1983 audiogram noted that a reference was being 
established following duties involving exposure to noise.  
Audiology testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
10
15
10
0
Left 
ear
15
10
5
0
10

A November 1983 hearing examination yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
5
10
5
0
Left 
ear
15
5
15
0
10

In November 2005 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran denied a family history of ear disease, and trauma.  
He also denied occupation and recreational noise exposure.  
He stated that he worked as a writer and bartender.  Tinnitus 
was not found.  Audiology testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
50
55
60
Left 
ear
20
25
60
55
60

Puretone audiometry indicated a high frequency sensorineural 
hearing loss in both ears.  Word understanding using the CNC 
Maryland word list was 88 percent for the right ear and 84 
for the left ear.  Diagnosis was mild to severe hearing loss 
above 1000 Hertz in the right ear and moderately severe to 
severe hearing loss about 1000 Hertz in the left ear.  Speech 
recognition scores were fair to good bilaterally.  

The examiner opined that it is less likely than not that 
hearing loss is related to military noise exposure and stated 
that examinations from the claims file did not indicate that 
hearing loss was a result of military service.  She also 
noted that the Veteran denied tinnitus.  In that regard, the 
Court of Appeals for Veterans Claims has held that the 
absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection if the 
evidence shows that a current disability is causally related 
to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 
(1993).  

In a hearing loss/tinnitus questionnaire dated in June 2006 
the Veteran's private ENT physician diagnosed the Veteran 
with high frequency sensorineural hearing loss and opined 
that it was related to military service based on patient 
history.  

During his April 2009 Board hearing he testified that he was 
a cryptanalyst and would work with teletype machines and 
Morse code radios.  He stated that it was a very noisy 
environment and the top secret setting required cover noise.  
He also reported that he was barracked next to a helicopter 
field at one point and that he would volunteer to go for 
helicopter rides occasionally.  He stated that he would he 
was attached to units which involved qualifying on an M60 
gun.  He reported that he was having hearing aids fixed for 
him at the VAMC.  

The Board notes that the Veteran is competent to testify as 
to his in-service experiences and symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In that regard, the Board 
notes that the Veteran has reported he was exposed to 
excessive noise in service and audiograms performed during 
his last year of active service document his exposure to 
duties involving noise.  There is a VA examination that does 
not support a grant of service connection and there is a 
private physician's statement in support of service 
connection.  The Board thus finds the evidence to be in 
equipoise.  Accordingly, and resolving all reasonable doubt 
in favor of the Veteran, service connection for bilateral 
hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting service connection for bilateral 
hearing loss.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

The appeal on the issues of service connection for a left leg 
condition and a right leg condition and increased rating for 
right 5th finger fracture is dismissed.

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran also seeks service connection for tinnitus.  

During his April 2009 Board hearing the Veteran reported 
tinnitus in both ears, which he reported as buzzing / fire 
alarms.  

STRs contain no record of any complaints of or treatment for 
tinnitus.  Entrance and separation examinations do not note 
any complaint of or diagnoses for hearing loss or tinnitus.

As service connection has been granted for hearing loss based 
on noise exposure in service and the Veteran has provided 
testimony concerning symptoms that may be attributable to 
tinnitus, another VA examination should be conducted.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from April 30, 2009, to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
New York VAMC dating from April 30 
2009, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for tinnitus.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner must note in his report 
that the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he has 
had with buzzing/fire alarms in his 
ears since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that a current tinnitus 
disorder is related to active military 
service, to include noise exposure 
therein, or to the service-connected 
hearing loss.  If the response to both 
is negative, the examiner should state 
whether the tinnitus has been 
aggravated by the service-connected 
hearing loss beyond the natural 
progress of the disease.  A complete 
rationale for the examiner's opinion 
must be provided.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


